Name: Commission Regulation (EEC) No 70/87 of 12 January 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 13 . 1 . 87 Official Journal of the European Communities No L 1 1 /7 COMMISSION REGULATION (EEC) No 70/87 of 12 January 1987 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 333 i /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (^ and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 985 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 0 OJ No L 54, 23. 2. 1985, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . ( «) OJ No L 142, 1 . 6 . 1983, p. 1 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 11 /8 Official Journal of the European Communities 13 . 1 . 87 ANNEX I Notice of invitation to tender (') Description of the lot A 1 . Programme 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient Euronaid 3 . Country of destination See Annex II 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging See Annex II 12. Shipment period Before 15 February 1987 13 . Closing date for the submission bf tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (8) (n) 13 . 1 . 87 Official Journal of the European Communities No L 11 /9 Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient Euronaid 3 . Country of destination See Annex II 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 600 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg ( ») 11 . Supplementary markings on the packaging See Annex II 12. Shipment period Before 31 March 1987 13. Closing date for the submission of tenders 26 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 April 1987 9 February 1987 15. Miscellaneous (4) (8) (10) (11) (12) No L 11 /10 Official Journal of the European Communities 13 . 1 . 87 Description of the lot C 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 3 July 1986 2. Recipient 3 . Country of destination * Jamaica 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade de Jamaique, rue de la Loi 83-85, B-1040 Bruxelles (Tel.: 02 / 230 11 70) 6. Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO JAMAICA' 12. Shipment period Before 31 March 1987 13. Closing date for the submission of tenders 26 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 April 1987 (b) closing date for the submission of tenders 9 February 1987 15. Miscellaneous (4)(12) 13. 1 . 87 Official Journal of the European Communities No L 11 /11 Description of the lot D 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient Central leiteira de Luanda U.E.E. MinistÃ ©rio da Agricultura 3 . Country of destination Angola 4. Stage and place of delivery cif Luanda 5. Representative of the recipient S.E. Mme Tavira » Ambassadeur d'Angola Ã Bruxelles, 182, rue Franz Merjay, B-1180 Bruxelles (Tel.: 344 49 86 ; Telex 63170 EMBRUX) 6. Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German v 9 . Specific characteristics Entered into intervention stock after 1 July 1986 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'LEITE EM PÃ  / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 12. Shipment period Before 1 March 1987 13. Closing date for the submission of tenders 26 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 April 1987 9 February 1987 15. Miscellaneous Ã C2) No L 11 /12 Official Journal of the European Communities 13. 1 . 87 Description of the lot E F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1986 2. Recipient 3 . Country of destination | Grenada 4. Stage and place of delivery cif, St George's 5. Representative of the recipient ^  Grenada Food and Nutrition Council, St George's  avenue des Arts 24, B-1040 Bruxelles Telex : 64015 GREN BR-B 6. Total quantity 100 tonnes 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GRENADA' Before 12. Shipment period 15 February 1987 15 May 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (12) 13 . 1 . 87 Official Journal of the European Communities No L 11 /13 Description of the lot G 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 105 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into intervention stock after 1 July 1986 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'EGYPT 0259400 / ACTION OF THE WORLD FOOD PROGRAMME / ALEX ­ ANDRIA' 12. Shipment period Before 15 March 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : i (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Q (u) No L 11 / 14 Official Journal of the European Communities 13 . 1 . 87 Description of the lot H 1 . Programme 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 30 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into stock after 1 November 1986 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'JORDAN 0242202 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12. Shipment period Before 15 April 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (") f) (l2) 13 . 1 . 87 Official Journal of the European Communities No L 11 /15 Description of the lot I 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ICRC 3. Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5. Representative of the recipient (2) (3)  6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market, limited to Ireland 8 . Intervention agency Irish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg in accordance with point 4.2 of Annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging a red cross 10 x 10 cm and : 'NIC- 1 66 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12. Shipment period Before 15 February 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of - tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (12) (13) No L 11 /16 Official Journal of the European Communities 13 . 1 . 87 Description of the lot K 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decisions of 9 July 1985 and 15 November 1985 2. Recipient 3 . Country of destination Republic of India 4. Stage and place of delivery fob 5. Representative of the recipient Embassy of India (Attn. Miss R. Lai, Counsellor), ChaussÃ ©e de Vleurgat, 217, B-1050 Bruxelles (Tel . : 02 / 640 91 40 ; Telex : 22510 INDEMB B) 6. Total quantity 1 000 tonnes (,s) 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into intervention stock after 1 August 1986 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMU ­ NITY' 12. Shipment period Before 30 April 1987 13. Closing date for the submission of tenders 26 January 1987 14. In the case of a second invitation to tender pursuant to Article 14' (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 May 1987 9 February 1987 15. Miscellaneous L (4) (. 2) (M) I 13 . 1 . 87 Official Journal of the European Communities No L 11 /17 Notes (!) This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determine what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the successful tenderer : see list published in the Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate . (") Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production or raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. Ã ) The successful tenderer shall give the beneficiary's representatives, at the time of delivery, a certificate of origin . (8) Supplier to send duplicate original invoice to : MM. De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (9) To be delivered in 20-foot containers ; conditions : FCL/LCL Shippers-count-load and stowage (els). (10) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender. (n) The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (12) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying for the product to be delivered that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (u) The milk must have undergone ultra-high temperature treatment ( 148 °C for three seconds). A certificate to that effect is required. (u) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which ship ­ ping documents are required. He shall also inform the recipient by telex, with a copy to the Commission, of : 1 . the date on which the goods will be available for loading at the port, which shall be not less than 30 days before the end of the shipment period ; 2. the existing connections between the said port and India during the minimum period of 30 days referred to above. (15) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored. 13 . 1 . 87No L 11 / 18 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Cantidad total del lote (en toneladas) Cantidades parciales (en toneladas) Beneficiario PaÃ ­s destinatario InscripciÃ ³n en el embalaje Parti TotalmÃ ¦ngde (i tons) DelmÃ ¦ngde (i tons) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity (in tonnes) Partial quantities (in tonnes) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot (en tonnes) QuantitÃ ©s partielles (en tonnes) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita QuantitÃ totale della partita (in tonnellate) Quantitativi parziali (in tonnellate) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij (in ton) Deelhoeveelheden (in ton) Begunstigde Bestemmingsland Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem (1 ) (2) (3) (4) (5) (6) A 50 20 Caritas G Egypt Egypt / Caritas / 60496 / Alexandria / Action of Caritas Germanica / For free distribution 30 Caritas G Egypt Egypt / Caritas / 60495 / Cairo via Alexan ­ dria / Action of Caritas Germanica / For free distribution B 600 200 CRS India India / Cathwel / 60148 / Bombay / Action of CRS / For free distribution 30 CRS India India / Cathwel / 60149 / Madras / Action of CRS / For free distribution 270 CRS India India / Cathwel / 60150 / Calcutta / Action of CRS / For free distribution 100 SCF Sri Lanka Sri Lanka / SCF / 62203 / Colombo / Action of SCF / For free distribution